Citation Nr: 0334375	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left posterior neck with injury to 
muscle group XXIII, limitation of motion, and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the claims file reflects adequate VCAA compliance by 
the RO, a recent regulation change requires that the issue be 
remanded to allow the RO to consider the revised rating 
criteria.

The veteran's neck disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003), intervertebral disc 
syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  Consideration of the revised 
rating criteria is not, however, reflected in the claims 
folder.  Further, additional regulatory changes became 
effective September 26, 2003, and those may also affect the 
way this disorder is evaluated.  While the diagnostic code 
for intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243 did not undergo any substantive changes 
with the September 2003 change, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  In light of 
these changes in 2002 and 2003, and the appellant's 
submission of additional pertinent medical evidence since the 
January 2002 statement of the case, further development is in 
order to include new examinations.  

Finally, the RO is advised to make efforts to obtain records 
of any ongoing treatment the veteran received for residuals 
of a gunshot wound of the neck during the pendency of the 
appeal that have not been associated with the file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
his service-connected neck disability 
since August 2002.  This includes the 
name and address of private physical 
therapist in New Castle, Pennsylvania.  
The veteran should sign appropriate 
releases.  Thereafter, any records that 
are received should be associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should make arrangements for 
the veteran to undergo orthopedic and 
neurological examinations by physicians 
to determine the nature and extent of 
disability from gunshot wound residuals 
of the left posterior neck.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physicians for 
review of the case.  A notation that this 
record review took place should be 
included in the physician's report. 

Regarding the orthopedic examination, the 
report must include range of motion 
studies for the neck, with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify and completely 
describe any other current 
symptomatology, including any functional 
loss of the neck due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Also, the 
physician should note the number of 
incapacitating episodes and their 
duration in the past 12 months.  (An 
incapacitating episode being defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).

The neurologist should report all 
neurological findings relative to 
residuals of a gunshot wound of the left 
posterior neck and note all persistent 
symptoms compatible with wound related 
upper extremity neuropathy, to include 
characteristic pain, demonstrable muscle 
spasm, absent reflexes, or other 
neurological findings appropriate to site 
of diseased discs.  If there is evidence 
of complete or incomplete paralysis of a 
particular nerve, then this too should be 
noted.  Furthermore, any demonstrated 
neurological impairment associated with 
gunshot wound residuals must be described 
in detail and characterized as either 
slight, moderate, moderately severe, or 
severe.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




